Citation Nr: 1201984	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-26 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to initial ratings for bilateral plantar fasciitis in excess of 10 percent from December 15, 2003 to September 28, 2006, and in excess of 20 percent from September 29, 2006, forward for each foot.

3.  Entitlement to an initial rating in excess of 10 percent for left patellofemoral syndrome.

4.  Entitlement to service connection for arthritis, left knee, claimed as secondary to service-connected left patellofemoral syndrome.

5.  Entitlement to service connection for arthritis of the bilateral feet, claimed as secondary to service-connected plantar fasciitis.

6.  Entitlement to service connection for right patellofemoral syndrome, claimed as secondary to service-connected left patellofemoral syndrome.

7.  Entitlement to a total disability evaluation based on individual unemployability ("TDIU"). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1979.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Offices ("RO") in Milwaukee, Wisconsin and Cleveland, Ohio.  In a May 2004 rating decision issued by the Milwaukee RO, service connection for bilateral plantar fasciitis was granted, with an initial 10 percent evaluation for each foot, effective December 15, 2003; and service connection for left patellofemoral syndrome was granted, with an initial 10 percent evaluation, effective April 25, 2003.  Following a timely notice of disagreement ("NOD"), in an October 2004 rating decision issued by the Milwaukee RO, the 10 percent disability ratings for the Veteran's bilateral plantar fasciitis and left patellofemoral syndrome were continued, and service connection for arthritis of the bilateral feet and left knee was denied.  In a January 2007 rating decision issued by the Milwaukee RO, the disability evaluations for bilateral plantar fasciitis were increased from 10 percent to 20 percent for each foot, effective September 29, 2006.  However, despite the assignment of increased disability evaluations for these disabilities for the period September 29, 2006 forward, the issue remains in appellate status because higher schedular ratings are available.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").  In a May 2008 rating decision, the VA Appeals Management Center ("AMC") in Washington, DC, granted service connection for bilateral hearing loss, assigning an initial noncompensable rating, effective April 25, 2003.  Thereafter, jurisdiction of the Veteran's claims was transferred to the Cleveland RO.  In a January 2010 rating decision, service connection for right patellofemoral syndrome was denied.  

The Board observes that the Veteran previously requested the opportunity to testify at a video conference hearing before a Veterans Law Judge.  However, he subsequently withdrew his request.  As such, his request for a hearing is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2011).

The Board has previously considered these claims.  In March 2008, the Board remanded the Veteran's previous claim of entitlement to service connection for bilateral hearing loss to obtain a VA examination and opinion; thereafter, as noted above, service connection was granted.  Also, in March 2008, the Board remanded the claims of entitlement to increased initial evaluations for bilateral plantar fasciitis and left patellofemoral syndrome, as well as the claims of entitlement to service connection for arthritis of the bilateral feet and left knee for the issuance of a Statement of the Case (see Manlincon v. West, 12 Vet. App. 238 (1999)).  In this regard, the Board observes that, despite the fact that the RO characterized a statement from the Veteran in support of his claim for an increased initial rating for bilateral plantar fasciitis (which was received on September 29, 2006) as a new claim of entitlement to an increased rating for the disorder, because the Veteran's appeal following the May 2004 grant of service connection was never finally decided, the issues on appeal before the Board are actually entitlement to increased initial evaluations for bilateral plantar fasciitis.  See 38 C.F.R. § 3.160(c) (2011); Richardson v. Nicholson, 20 Vet. App. 64, 72 n. 8 (2006) (a claim for benefits, whether formal or informal, remains pending until it is finally adjudicated).
  
The issues of entitlement to an increased evaluation for left patellofemoral syndrome, service connection for right patellofemoral syndrome and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's hearing acuity has been shown to be no worse than a Roman numeral designation of III in the right ear, and no worse than a Roman numeral designation of III in the left ear.

2.  For the period December 15, 2003 to September 28, 2006, the Veteran's bilateral plantar fasciitis was manifested by no greater than moderate disability in each foot.

3.  For the period September 29, 2006, forward, the Veteran's bilateral plantar fasciitis has been manifested by no greater than moderately severe disability in each foot.

4.  The Veteran is not shown by the probative evidence of record to have a current diagnosis of arthritis of the left knee.  

5.  The Veteran is not shown by the probative evidence of record to have a current diagnosis of arthritis of either the right or left foot.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  For the period prior to September 29, 2006, the criteria for initial disability ratings in excess of 10 percent for each foot for bilateral plantar fasciitis were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5299-5284 (2011).

3.  For the period September 29, 2006, forward, the criteria for initial disability ratings in excess of 20 percent for each foot for bilateral plantar fasciitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5299-5284 (2011).

4.  Arthritis of the left knee was neither incurred in, nor aggravated by, active duty service, did not manifest to a compensable degree within one year from the date of separation from service, and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011) ; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a), 3.310(a) (2011).

5.  Arthritis of the bilateral feet was neither incurred in, nor aggravated by, active duty service, did not manifest to a compensable degree within one year from the date of separation from service, and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011) ; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a), 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

      
a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

With regard to the Veteran's claims of entitlement to increased initial ratings for bilateral plantar fasciitis and bilateral hearing loss, the Board notes that where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven; therefore, 38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Nevertheless, the Board notes that letters dated July 2004 and March 2009 advised him of the evidence necessary to substantiate his claims of entitlement to increased initial disability ratings.  In addition, letters dated March 2006 and March 2009, informed the Veteran of how VA determines the disability rating and effective date elements of a claim, thus satisfying the Dingess requirement.

Finally, with regard to the Veteran's service connection claims, a July 2004 letter informed the appellant of the types of evidence needed in order to substantiate his claims, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claims.  It also informed him of how to support a claim of entitlement to service connection claimed as the result of an already-service-connected disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  As noted above, he was provided Dingess notice via a letter dated March 2006.

      b.) Duty to Assist  

With regard to the duty to assist, the claims file contains the Veteran's service and post-service treatment records, as well as VA examinations of the feet, knees and auditory system, dated October 2003, February 2004, November 2006, April 2008, March 2009 and December 2009.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any available treatment records pertaining to his claims that he wished to have considered that have not already been obtained and associated with the claims folder.

In addition, VA obtained information suggesting that the Veteran filed a claim for benefits with the Social Security Administration ("SSA").  However, although VA made several attempts to ascertain these records, a formal finding memorandum of record, dated March 2007, reveals that all efforts to obtain any records related to such claim were exhausted and further attempts would be futile.  

Review of the VA examination reports shows that the examiners reviewed the pertinent treatment reports of record, performed comprehensive physical evaluations, including reviews of any necessary diagnostic tests, and reported the findings from their examinations.  For these reasons, the Board concludes that the examination reports are adequate upon which to make decisions in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claims has been consistent with the provisions of the VCAA.  There is no outstanding duty to notify or assist the Veteran regarding the claims decided herein appellate status.  The Veteran has been provided the opportunity to submit evidence and argument in support of his claims and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims. 

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

A.  Entitlement to an initial compensable rating for bilateral hearing loss.

The Veteran's bilateral hearing loss disability has been assigned a noncompensable rating, effective April 25, 2003.  He contends that his disability is of greater severity than the current noncompensable rating contemplates.
The Veteran's bilateral hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100, which sets forth the rating criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. 
§ 4.85(b).  Table VIA, which assigns a Roman numeral designation based solely on the puretone threshold average, is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity, as measured by the results of controlled speech discrimination tests (using the Maryland CNC test), together with the average hearing threshold level.  The puretone threshold average is the sum of the puretone threshold at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations, determined using Table VI or Table VIA, are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment. 

Title 38 C.F.R. § 4.86  allows for the use of either Table VI or Table VIA in determining the appropriate numeric designation when there are exceptional patterns of hearing impairment.  The regulation is applicable where testing shows that the veteran had puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz ) or when the puretone threshold is 30 decibels or less at 1000 Hertz  and 70 or more decibels at 2000 Hertz.  See 38 C.F.R. § 4.86.  However, the test results discussed below do not meet the numerical criteria for such a rating.  Thus, the Veteran's bilateral hearing loss is to be rated by the usual method.

In April 2008, the Veteran was afforded a VA audiological examination, which reflected puretone thresholds as follows:  


HERTZ



1000
2000
3000
4000
RIGHT
40
40
40
40
LEFT
40
40
35
35

The average decibel loss was 40 for the right ear and 38 for the left ear.  Speech recognition ability using the Maryland CNC test was 80 percent bilaterally.  This examination results in the assignment of a hearing acuity of a Roman numeral designation of III for the right ear and III for the left ear.  These results warrant a noncompensable disability rating under 38 C.F.R. § 4.85, Table VII, and no higher.

In March 2009, the Veteran was afforded a second VA audiological examination, which reflected puretone thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
45
40
40
LEFT
45
45
40
45

The average decibel loss was 43 for the right ear and 44 for the left ear.  Speech recognition ability using the Maryland CNC test was 76 percent bilaterally.  This examination results in the assignment of a hearing acuity of a Roman numeral desgination of III for the right ear and III for the left ear.  As with the previous VA audiology examination results, under 38 C.F.R. § 4.85, Table VII, this again results in a noncompensable disability rating and no higher.  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  In this regard, the Board observes that the April 2008 examination report indicates that the Veteran specifically denied that his bilateral hearing loss disability had any effect either on his occupational or recreational functioning.  During the March 2009 examination, he again denied that his hearing loss disability had any effects on his occupational or recreational functioning.  The examiner, however, concluded that his bilateral hearing loss would have significant effects on his occupation, and that "hearing difficulty" would be the result on his recreational functioning.  The Board finds that the record contains the type of evidence regarding functional impact described by the Court and can proceed, as follows, to consider extra-schedular consideration.  Thus, there is no violation of the holding in Martinak.

The Board has considered the statements made by the Veteran during his VA examination, as well as by the Veteran's representative on his behalf; review of the claims folder, however, appears to show no statements from the Veteran regarding why a higher disability rating for his bilateral hearing loss is warranted.  Nonetheless, the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As the Board finds that hearing loss and its symptomatology are something the Veteran, as a layperson, is competent to describe, his statements made during the VA examinations carry probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

However, even if the Veteran had claimed that his bilateral hearing loss disability negatively impacts his occupational and/or recreational functioning, the Board is bound in its decisions by the regulations of the Department.  38 U.S.C.A. § 7104(c).  The supplementary information included with the publication of the revisions to the Schedule for rating hearing loss (64 FR 25206 (May 11, 1999)) discusses VA's choice of methodology employed for determining impairment of auditory acuity.  In short, the use of the Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometry test was established by a regulation for evaluating hearing loss published in the Federal Register on November 18, 1987 (52 FR 44117).  That regulation changed the method of evaluating hearing loss based on a VA study on hearing loss testing methods and assistive hearing devices that Congress had requested in 1984.  The results of this study were published by VA in a January 1986 report entitled "Report on Hearing Loss Study."  This long-standing methodology was properly administered in this case, and there is no evidence that VA improperly interpreted the testing results.  The evaluations derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  VHA consultants have "indicated that it is well accepted in the audiological literature that the better the speech discrimination score, the better the overall result with hearing aids."  See 64 FR 25200, 25204 (May 11, 1999).

With regard to the VA examiner's statement that the Veteran's hearing loss has "significant" effects on his occupational functioning, it is undisputed that a service-connected disability can have an adverse effect on employment, but it bears noting that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  Moreover, as noted above, the schedular criteria are specific, and the Veteran's hearing loss is simply not of sufficient severity to warrant a compensable rating, as a noncompensable rating is assigned for a wide range of hearing impairment.  Therefore, the Board finds that the evidence of record is sufficient on which to evaluate the disability and the evidence of record does not substantiate a compensable schedular rating for the service-connected bilateral hearing loss.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected bilateral hearing loss disorder is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The threshold determination in a Thun analysis, therefore, is not met.  Further, even if this threshold determination were met, the evidence of record does not demonstrate that his bilateral hearing loss has resulted in frequent periods of hospitalization or has precluded his ability to work.  Here, the Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability.  Higher ratings are available for greater levels of disability and increased symptoms.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the Board concludes that the Veteran's bilateral hearing loss disability does not warrant a compensable rating at any time under appeal.  The "benefit of the doubt rule," enunciated in 38 U.S.C.A. § 5107(b), is not applicable in this case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Entitlement to initial ratings in excess of 10 percent for bilateral plantar fasciitis for the period December 15, 2003 to September 28, 2006.

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) (the Court held that 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2011).

In this case, because there is no diagnostic code that specifically addresses plantar fasciitis, the Veteran's disability has been evaluated by analogy to other foot injuries under 38 C.F.R. § 4.71a, DC 5299-5284.  Under DC 5284, moderate residuals warrant a 10 percent rating; moderately severe residuals warrant a 20 percent rating; and severe residuals warrant a 30 percent rating.  A note to DC 5284 indicates that loss of use of the foot warrants a 40 percent rating.

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104  (West 2002); 38 C.F.R. §§ 4.2, 4.6.

In February 2004, pursuant to his claim for service connection for a bilateral foot disorder, the Veteran was afforded a VA examination.  The Veteran described daily symptoms of pain and weakness on the bottom of his feet, as well as fatigability and lack of endurance.  Upon examination, he was able to walk the length of the room twice on his heels and toes without complaints of pain.  Although he complained of generalized tenderness with palpation of the plantar surfaces, the examiner observed that he did not withdraw and there was no facial grimace.  He also did not complain of pain with firm pressure to the heel areas.  The diagnosis was bilateral plantar fasciitis related to service.

Although the Board observes that the claims folder contains VA treatment reports, both before and after the VA examination (dated January 2004 through January 2005), showing that the Veteran received periodic podiatry treatment for his plantar fasciitis, as will be explained in detail below, there is no evidence in these records prior to November 9, 2006, that would demonstrate that the symptoms of his bilateral pes planus disorder were of greater severity than moderate.  

Accordingly, the Board concludes that for the period December 15, 2003 to September 28, 2006, the probative evidence is against finding that ratings in excess of the current 10 percent evaluations are warranted for the Veteran's bilateral plantar fasciitis under DC 5284.  In this respect, as noted above, the VA examination demonstrated physical findings no greater than a moderate foot disorder, as, although the Veteran reported experiencing daily bilateral foot pain, there were no objective findings of pain upon examination. 

Moreover, the Board has also considered whether other diagnostic codes are applicable to the disorder.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, there is no evidence that the Veteran has any other foot disorder categorized under the diagnostic codes 5276-5283.  While the VA examiner did, however, find that the Veteran has a pes planus disorder, he concluded that it was not related to service.  In addition, while the Board has considered the possibility of awarding an increased disability rating under DC 5310, which pertains to Group X muscles of the plantar area of the foot, because a higher, 20 percent rating requires a finding of a moderately severe disability (and thus, nearly mirrors the criteria under DC 5284), a higher rating under that diagnostic code is not for application.  

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board has considered the Veteran's reports during the VA examination of daily pain, fatigability and lack of endurance.  See DeLuca v. Brown, supra.  In this regard, however, the Board finds that the current 10 percent ratings already contemplate the potential problems associated with a moderate plantar fasciitis disability, such as those described by the Veteran.  As such, the Board finds that the currently-assigned ratings already contemplate the degree of functional loss demonstrated for the period December 15, 2003 to September 28, 2006.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that, for the period prior to September 29, 2006, the Veteran's service-connected bilateral plantar fasciitis disability was not so unusual or exceptional in nature as to render the assigned schedular ratings inadequate.  The Veteran has submitted no evidence showing that his disabilities markedly interfered with his employment status beyond that contemplated by the assigned evaluations, and there is also no indication that they necessitated frequent, or indeed any, periods of hospitalization.  The symptomatology shown during this period of the appeal has been fully contemplated by the diagnostic code considered above and is consistent with the assigned evaluations.  As such, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun, supra.
In summary, the Board concludes that the evidence of record is against the Veteran's claims of entitlement to increased initial ratings for bilateral plantar fasciitis under DC 5284 for the period December 15, 2003 to September 28, 2006.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C.  Entitlement to initial disability ratings in excess of 20 percent for plantar fasciitis for the period September 29, 2006, forward.

As discussed above, the Board observes that, following the May 2004 rating decision, which granted entitlement to service connection for bilateral plantar fasciitis and assigned initial 10 percent evaluations, effective December 15, 2003, the Veteran continued to disagree with the ratings assigned.  On September 29, 2006, the RO received a written statement from the Veteran again requesting an increase in his service-connected bilateral plantar fasciitis.  

In November 2006, following receipt of the September 2006 statement, the Veteran was afforded a VA feet examination.  Review of the examination report shows that the VA examiner reviewed previous VA podiatry clinic reports of record, through January 2005, showing no change in his plantar fasciitis diagnosis since the previous VA examination in February 2004.  During the examination, the Veteran complained of daily pain and flare-ups 2-3 times per week.  He was also noted to use bilateral prescription orthotics, which he had received from VA.  Although he said it was painful to place weight on his feet and claimed difficulty walking or standing for long periods of time, he denied any interference with his activities of daily life; it was noted that he was not employed, which he said was due to his bipolar disease.  Upon physical examination, the Veteran complained of tenderness with palpation of the plantar fascia along the medial longitudinal arch bilaterally; there was no evidence of swelling, erythema or heat.  He was able to walk on his heels and toes, but complained of bilateral plantar pain when walking on his heels.  Although he reported that he wore a device on his right foot while sleeping to stretch the plantar aspect and help with the pain, he said that he had not noticed any change in his pain level.  The diagnosis was bilateral plantar fasciitis, chronic.

Based on a review of the pertinent evidence of record, the Board finds the evidence to be against the Veteran's claim of entitlement to disability evaluations in excess of 20 percent for bilateral plantar fasciitis for the period September 29, 2006, forward.  In this regard, as discussed above, the Board notes that, during the VA examination, the examiner found that the Veteran had objective complaints of pain upon ambulation, as well as tenderness with palpation along the bottoms of his feet.  This is contrary to the findings during the February 2004 examination, at which time, there was no evidence of painful ambulation or tenderness to palpation, and clearly demonstrates a worsening of his service-connected disability.  As noted above, under DC 5284, a moderately severe foot injury warrants a 20 percent disability evaluation.  A higher, 30 percent rating is not warranted in this case, however, as there is no evidence that the Veteran's bilateral plantar fasciitis was found to be severe during the VA examination, or at any time since the 20 percent evaluations were assigned.  Although he was noted to wear orthotics, the examiner observed that he specifically denied the use of inserts, braces or assistive devices, as well as any swelling, discoloration or paresthesias.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's bilateral plantar fasciitis.  However, as discussed above, because there is no probative evidence of any other service-related foot disability, other diagnostic codes associated with the foot under 38 C.F.R. § 4.71a are inapplicable.  

With regard to assigning higher disability ratings based on functional loss as contemplated by the Court's holding under DeLuca v. Brown, the Board has considered the Veteran's complaints, as well as objective findings of pain upon ambulation and palpation during the November 2006 examination.  However, the Board finds that the current 20 percent ratings already contemplate the potential problems associated with a moderately severe plantar fasciitis disability, including flare-ups, such as those described by the Veteran.  As such, the Board finds that the currently-assigned ratings already contemplate the degree of functional loss demonstrated for the period September 29, 2006, forward.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, supra.  However, as previously discussed, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, however, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during this period of this appeal.  The symptomatology shown during this period of the appeal has been fully contemplated by the diagnostic code considered above and is consistent with the assigned evaluations.  As such, referral for assignment of extra-schedular evaluations in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun, supra.

Finally, with the regard to the September 29, 2006 effective date assigned by the RO for the current 20 percent disability rating, the Board observes that the first evidence of record of any increase in the Veteran's service-connected bilateral plantar fasciitis was during the November 9, 2006 VA examination.  In most instances, that would warrant an effective date of November 9, 2006 for the increased disability evaluation.  The RO, however, increased the 10 percent initial evaluations to 20 percent, effective September 29, 2006, the date of what it characterized as new claims for increased ratings.  The Board does not disturb the RO's actions in this regard.  In summary, the Board concludes that, for the period September 29, 2006, forward, the evidence of record is against Veteran's claim of entitlement to initial disability ratings in excess of 20 percent for bilateral plantar fasciitis under DC 5284.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.

D.  Entitlement to service connection for arthritis of the left knee, claimed as secondary to service-connected left patellofemoral syndrome.

The Veteran contends that he has left knee arthritis as a result of his service-connected left patellofemoral syndrome.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended, effective October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected disability is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice, and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason, and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

Review of the Veteran's service treatment records reveals no evidence of treatment for, or a diagnosis of, left knee arthritis during service.  There are also no treatment records within the one-year period following separation from service that reveal a diagnosis of left knee arthritis.

The first evidence of record of complaints of, or treatment for, left knee arthritis was in July 2004, when the Veteran submitted a claim of entitlement to service connection, claimed as secondary to left patellofemoral syndrome.  However, in October 2003, pursuant to his claim of entitlement to a left knee disorder, the Veteran was afforded a VA joints examination.  The examiner noted that her review included the Veteran's service treatment records, which demonstrated evidence of a left knee injury and a diagnosis of chondromalacia during service, but no findings of arthritis.  During the examination, the VA examiner also noted that a July 2003 x-ray of the Veteran's left knee revealed normal findings; two months later, in September 2003, a VA orthopedist diagnosed the Veteran with left knee patellofemoral syndrome.  The examiner concluded that the Veteran's left patellofemoral syndrome was more likely than not the result of service, but did not diagnose arthritis.

VA outpatient treatment reports show that in June 2004, the Veteran had an MRI of the left knee, which revealed negative findings and a likelihood of mild tendonitis.  Subsequent VA outpatient treatment records show that, while the Veteran continued to receive treatment, including physical therapy for his service-connected left patellofemoral syndrome, there was no indication that he was found to have left knee arthritis.

In March 2009, the Veteran underwent an x-ray of the left knee during a VA outpatient podiatry evaluation.  The impression was no radiographic abnormality.  

In December 2009, pursuant to a claim of entitlement to service connection for right knee patellofemoral syndrome, the Veteran was afforded a second VA joints examination.  At that time, x-rays of the bilateral knees revealed no abnormalities.  There was no evidence of fraction, dislocation or significant arthropathic change.  No knee effusion was demonstrated, soft tissues appeared normal and the joint spaces were well preserved.  Since the December 2009 joints examination, the Veteran has provided no probative evidence showing that he has been diagnosed with left knee arthritis.

Based on a review of the pertinent evidence of record, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for arthritis of the left knee, to include as secondary to his service-connected left patellofemoral syndrome.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of left knee arthritis, or was ever diagnosed with the disorder during the course of this appeal.  Moreover, as noted above, there is no medical evidence to show that he was actually diagnosed with left knee arthritis during active duty service or within the one-year period following service.  Without a competent medical diagnosis or signs or symptoms of arthritis, there can be no service connection on any basis, direct, presumptive or secondary.

In addition to the medical evidence of record, the Board has also considered the Veteran's personal assertions that he has left knee arthritis.  In this regard, the Board notes that the Court has held that laypersons, such as the Veteran, are competent to report symptoms of which they have first-hand knowledge (see Charles v. Principi, 16 Vet. App. 370, 374-75 (2002)).  However, the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking left knee pain possibly caused by his already service-connected left patellofemoral syndrome to a separate disorder involving joint inflammation.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a result, although the Board recognizes the Veteran's sincere belief in the existence of his claimed disorder, his assertions do not constitute competent medical evidence.  The Board does not recognize the Veteran's assertions as competent evidence of signs and symptoms of left knee arthritis.

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for left knee arthritis, to include as secondary to his service-connected left patellofemoral syndrome.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; Ortiz, supra.

E.  Entitlement to service connection for arthritis of the bilateral feet, claimed as secondary to service-connected plantar fasciitis.

The Veteran avers that he has arthritis of the right and left feet secondary to his service-connected plantar fasciitis.

Review of the Veteran's service treatment records reveals no evidence of treatment for, or a diagnosis of, right or left foot arthritis during service.  There are also no treatment records within the one-year period following separation from service that reveal a diagnosis of right or left foot arthritis.

The first evidence of record of complaints of, or treatment for, arthritis of the bilateral feet was in July 2004, when the Veteran submitted a claim of entitlement to service connection, claimed as secondary to plantar fasciitis.  However, as discussed above, in February 2004, the Veteran was afforded a VA feet examination pursuant to a claim of entitlement to service connection for a bilateral foot disability.  During the examination, the examiner noted that she had reviewed the Veteran's service and post-service treatment records, from which she noted that a January 2004 x-ray of the feet during a VA outpatient podiatry examination revealed no evidence of significant abnormal findings other than a slight collapse of the longitudinal arch and a depression of the calcaneal inclination angle.  There was also a possibility of mild pes planus on the left, but the bones were otherwise in normal alignment.  The diagnoses were bilateral plantar fasciitis and mild pes planus, left; there was no diagnosis of arthritis to either foot.

VA outpatient podiatry treatment records show continuing complaints of bilateral foot pain and treatment for plantar fasciitis, but no evidence of arthritis of the right or left foot.

 In November 2006, the Veteran was afforded a second VA foot examination.  At that time, the only diagnosis was chronic bilateral plantar fasciitis.  

In January 2010, the Veteran underwent a VA outpatient rheumatology evaluation for complaints of chronic pain and arthritis in multiple joints.  At that time, he reported that he had been experiencing bilateral feet and ankle pain ever since combat training in service, where he claimed that he was forced to march 20 miles per day.  X-rays of the bilateral feet, however, revealed only bilateral calcaneal spurs; there was no finding of arthritis.  The clinician diagnosed him with pes planus and specifically indicated that no more x-rays were needed.

Based on a review of the pertinent evidence of record, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for arthritis of the bilateral feet, to include as secondary to his service-connected plantar fasciitis.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder or signs and symptoms of the disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of right or left foot arthritis and no evidence that he was ever diagnosed with such at any time during the course of this appeal.  Moreover, as noted above, there is no medical evidence to show that he was actually diagnosed with right or left foot arthritis during active duty service or within the one-year period following service.  Without a competent medical diagnosis or signs and symptoms of arthritis, there can be no service connection on any basis, direct, presumptive or secondary.

In addition to the medical evidence of record, the Board has also considered the Veteran's personal assertions that he arthritis of the bilateral feet.  As previously discussed, the Court has held that laypersons, such as the Veteran, are competent to report symptoms of which they have first-hand knowledge.  See Charles, supra.  However, the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing arthritis of the feet, or linking bilateral foot pain most likely caused by his already service-connected bilateral plantar fasciitis to a separate disorder involving a joint disease.  See, e.g., Jandreau, supra.  As a result, although the Board recognizes the Veteran's sincere belief in the existence of his claimed disorder, his assertions do not constitute competent medical evidence, nor are they competent evidence of signs and symptoms of arthritis of the feet.  

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for arthritis of the bilateral feet, to include as secondary to his service-connected bilateral plantar fasciitis.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.

Entitlement to initial evaluations in excess of 10 percent for bilateral plantar fasciitis for the period prior to September 29, 2006 is denied.

Entitlement to initial evaluations in excess of 20 percent for bilateral plantar fasciitis for the period September 29, 2006, forward, is denied.

Entitlement to service connection for arthritis of the left knee is denied.

Entitlement to service connection for arthritis of the bilateral feet is denied.


REMAND

A.  Entitlement to an initial rating in excess of 10 percent for left patellofemoral syndrome.

The Veteran contends that he is entitled to an increased initial rating for his service-connected left patellofemoral syndrome.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  

As noted above, the Veteran was previously afforded a VA joints examination in October 2003, pursuant to his initial service connection claim.  A second examination was performed in December 2009.  While the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 
11-95), the Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In this case, although the Veteran has not specifically asserted a worsening of his disabling left patellofemoral syndrome, recent VA treatment records demonstrate that he has sought pain management consultations because of lower extremity pain and has been prescribed Vicodin.  This evidence clearly demonstrates a possibly worsening of his left knee disability.  Moreover, as well be discussed in greater detail below, the Veteran has claimed that he is unemployable as a result of his lower extremity disorders.  See VA Form 9, August 2008.  This assertion in itself implies an increase in the severity of his left patellofemoral syndrome.  Accordingly, the Board concludes that an updated joint examination is warranted.

In addition, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As the most recent VA treatment reports of record are dated March 2011, the RO/AMC should ensure that any treatment reports since that date are obtained and associated with the claims folder.

B.  Entitlement to service connection for right patellofemoral syndrome, to include as secondary to service-connected left patellofemoral syndrome.

The Veteran has averred that he has right patellofemoral syndrome, which he claims is the result of his left patellofemoral syndrome.  

The evidence of records reveals that, in December 2009, the Veteran was afforded a VA joints examination in order to obtain an opinion regarding the etiology of any right knee disability.  Although the VA examiner indeed found that he had right patellofemoral syndrome, she opined that it was less likely than not that the condition was related to his in-service complaints of right knee pain.  She did not, however, provide an opinion as to whether the disorder had been caused by his left patellofemoral syndrome.

In this regard, the Board notes that the Court has held that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must be adequate, or, at a minimum, VA must notify the claimant as to why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board may supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises that clearly support its ultimate conclusions); 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2011) (VA has an affirmative duty to obtain an examination of the claimant if the evidence of record does not contain adequate evidence to decide a claim).

Here, because the Board finds the examination inadequate to allow a decision on the Veteran's claim, it concludes that a new examination is necessary before the claim can be considered.  In addition, the RO/AMC must attempt to obtain any updated VA treatment records pertaining to the Veteran's right knee.

C.  Entitlement to TDIU.

The Veteran contends that, as a result of his lower extremity disabilities, he is no longer employable.  He has therefore raised the issue of a total disability rating for compensation based on individual unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of a medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, the record demonstrates that the Veteran is currently unemployed.  While the appellant has been afforded several VA examinations pursuant to his claims of entitlement to service connection and increased initial evaluations, an opinion as to the effect of all of his service-connected disabilities on his employability has not been rendered.  The Board therefore finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially-gainful employment as a result of his service-connected bilateral plantar fasciitis, left patellofemoral syndrome, and/or other service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA records pertaining to treatment for the Veteran's knees (left, right or both), as well as for all other service-connected disabilities, since March 2011 and associate such with the claims folder.  Any negative reply must also be included in the claims folder.

2.  Thereafter, schedule the Veteran for an appropriate examination by a qualified examiner to determine the current severity of his service-connected left patellofemoral syndrome and to provide an opinion as to whether his right patellofemoral syndrome is the result of his service-connected left patellofemoral syndrome.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  The clinician should perform an appropriate examination of both knees; any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The examiner should also elicit from the Veteran a history of the symptoms associated with his bilateral knee patellofemoral syndrome and note that, in addition to the medical evidence, the Veteran's personal statements have also been taken into account.

a)  The examiner should specifically describe the degree of disability present in the Veteran's left knee, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also specify if ankylosis is present.  Any and all opinions must be accompanied by a complete rationale.

b)  The examiner should specifically state whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood) that the Veteran's right patellofemoral syndrome (or other diagnosed right knee disorder) was either caused or aggravated (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by his service-connected left patellofemoral syndrome and/or bilateral plantar fasciitis.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

3.  Following completion of the above, the RO/AMC should then schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

4. Thereafter, readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


